DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 7, 10-12, 15, 17, 18, 61, 63, 64, 66, 68, and 90 are pending for examination.  Applicants canceled claims 2-3, 6, 8-9, 13-14, 16, 19-60, 62, 65, 67, 69-89, 91-92, and 94-105.
Applicants elected compound 28 in response to the election of species requirement.  
Claim 93 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  In the response filed 12/17/2021, Applicants requested the rejoinder of this claim be rejoined with claim 1, the generic claim, upon allowance thereof.  Since claim 1 remain rejected for the reasons set forth below, claim 93 remains withdrawn from consideration.
Claim Rejections - 35 USC § 112
The rejection of claims 1, 4, 5, 7, 10-15, 17, 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the prior Office Action, is withdrawn in response to Applicant’s amendment to the claims 12/17/2021.
Claims 15, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 17 are dependent upon canceled claim 14 and are therefore “incomplete.”  See MPEP §608.01(n)(V).  Claim 18 is dependent upon claim 17.  Since claim 17 is considered incomplete, dependent claim 18 is also incomplete. 
Additionally, the limitation “[T]he method of claim 14,” recited in claims 15 and 17 (and dependent claim18) lacks antecedent basis from canceled base claim 14. See MPEP §2173.05(e).
It is noted that prior art will not be applied to claims 15 and 17-18 due to the incompleteness of these claims.
Claim Rejections - 35 USC § 102
The rejection of claim(s) under 35 U.S.C. 102(a)(2) as being anticipated by Lamb et al. (WO2017/035375A1) is withdrawn in response to Applicant’s amendment to the claims filed 12/17/2021.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 7, 10-12,  61, 66, 68 and 90 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 102(a)(2) over Dolstra et al. (WO2017046142A).
Instant claim 1 recites: 
	A method of administering hematopoietic stem or progenitor cell transplant therapy to a patient in need thereof, wherein the patient has previously been treated with one or more nonmyeloablative conditioning agents in an amount sufficient to deplete a population of endogenous hematopoietic stem or progenitor cells in the patient, the method comprising: 

	wherein prior to infusion into the patient the hematopoietic stem or progenitor cells are expanded ex vivo by contacting the hematopoietic stem or progenitor cells with an aryl hydrocarbon receptor antagonist.
Regarding claim 1, Dolstra et al. teach the following:

    PNG
    media_image1.png
    316
    516
    media_image1.png
    Greyscale

[0129] FIG. 6. HSPC-NK cell viability, proliferation and function is inhibited by mycophenolic acid (MPA) but not by cyclosporin A (CsA). [0130] (A) Suggested strategy for adoptive transfer of ex vivo generated SR1-NK cells after non-myeloablative allo-SCT. A patient is conditioned with non-myeloablative conditioning; subsequently, the patient receives a T cell replete stem cell graft. Ten percent of CD34+ cells of the donor graft are used for NK cell generation. To prevent GVHD, patients are treated with MPA and CsA. After cessation of MPA (around day 28 after transplantation), NK cells can be infused as a single infusion or multiple infusions. [0131] (B-F) The effect of immunosuppressive drugs used after non-myeloablative allo-SCT was investigated. NK cells were generated from CD34+ HSPCs in the presence of SR1. After 5 weeks, NK cells were cultured for 7 more days in the presence or absence of different dosages of MPA or CsA. 
The CD34+ cells used in the method are expanded ex vivo in an expansion medium comprising an aryl hydrocarbon receptor antagonist, see the following:
	[0007] In an aspect, the invention provides for a method, preferably a consistent method, for the ex vivo production of a population of highly functional NK cells from CD34-positive cells comprising culturing CD34-positive cells in an expansion medium and subsequently culturing the expanded CD34-positive cells in a differentiation medium, wherein the expansion medium comprises an aryl hydrocarbon receptor antagonist, wherein the CD34-positive cells are preferably peripheral blood, bone marrow or umbilical cord blood-derived CD34-positive cells.
Regarding claims 4-5, and 7, these claims recite the limitation “wherein upon transplantation…”  Regarding claims 10-12, these claims recite “following infusion of the hematopoietic stem or progenitor cells,” or “upon infusion into the patient..”  The result or effects recited in these claims, are a consequence of the infusion step, and subsequent transplantation, recited in the method of claim 1.   
Absent evidence to the contrary, since Dolstra et al. teaches the method steps of claim 1, the method of Dolstra et al. would also be expected to produce the results or effects recited in claims 4-5, 7, and 10-12.  
As per MPEP 2112, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter 
Regarding claim 61, Example 1 of Dolstra et al. teach that the NK cells are mobilized from a donor and isolated for ex vivo expansion.
Regarding claim 66 and 68, the methods of Dolstra et al. are used for allogeneic stem cell transplantation therapy, see page 6, lines 1-2.  Additionally, the Abstract of Dolstra et al. teach that the disclosed methods are useful for treating cancer, see the following: “[T]he present invention relates to the field of medicine, specifically the field of treatment of cancer. More specifically, the invention relates to a method for the ex vivo production of a population of highly functional NK cells from CD34-positive cells, to a population of highly functional NK cells obtained and to the use of such population of highly functional NK cells for adoptive cell therapy.”
Regarding claim 90, the methods of Dolstra et al. involve the use of cells that are allogeneic with respect to the patient.  See pages 5-6, bridging ¶: “[T]he invention further provides for a population of highly functional NK cells according to the invention or a population of highly functional NK cells obtainable by a method according to the invention or a therapeutic product comprising a population of NK cells according to the invention for use as a medicament in the treatment of cancer, wherein treatment of the cancer further comprises allogeneic stem cell transplantation.”


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 10-12, 15, 17, 18,  61, 66, 68 and 90 stand rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (Cell Stem Cell. 2016 January 7; 18(1): 144–155) and Fludarabine (Registry Number: 21679-14-1, Entered 11-16-1984) in view of Romero (US10,351,572 B2). 
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. Applicants traversed the instant rejection by way of amending the claims to recite a method comprising, inter alia, administering to the patient one or more nonmyeloablative conditioning agents which, as noted above, is distinct from myeloablative conditioning.  In response to Applicant’s argument, the examiner recognizes the distinction between myeloablative and non-myeloablative conditioning.  
Moreover, Applicants argued that the Examiner did not identify any disclosure in Wagner, Fludarabine, or Romero that teaches or suggests administering one or more non-myeloablative conditioning agents as recited in claim 1.  
Contrary to Applicant’s assertions, the methods of Wagner et al. include a non-myeloablative pretreatment with cyclophosphamide and fludarabine, prior to umbilical cord blood transplantation, see  Figure 1(A).   
Furthermore, Applicants argued that the Examiner does not articulate any reason why a skilled artisan in view of the cited references, would have been motivated to modify any method 
Wagner et al. discloses a method that comprises the administration of umbilical cord blood hematopoietic stem cells that have been expanded in the presence of StemRegnin-1.  StemRegnin-1 is an aryl hydrocarbon receptor inhibitor.  The method of Wagner et al. also comprise wherein the patient is conditioned with cyclophosphamide and fludarabine prior to transplantation. The Wagner et al. is described in the following protocol, see page 16, description of Figure 1: 
(A) Schematic of the treatment plan. On day −15 prior to transplant, CD34+ cells were enriched from the lower cell dosed UCB unit (UCB 2) and placed in expansion culture for 15 days, including 50 ug/mL each of SCF, FLT-3L, TPO and IL-6 as well as SR-1. CD34 negative cells were collected and re-cryopreserved. Between days −8 and day −1, the patient was conditioned with cyclophosphamide (CY) 60 mg/kg/day (days −8 and −7), fludarabine (FLU) 25 mg/m2/day (days −8, −7 and −6) and total body irradiation (TBI) 165 cGy twice daily (days −4, −3, −2, and −1. On the day of transplant (day 0), the unmanipulated higher cell dosed unit (unit 1) was infused first with HSC835 infused four hours later. CD34 negative cells were infused 4 to 24 hours after HSC835. Dose levels are shown; however, only dose levels 1 and 2 were evaluated in this trial. (UCB stands for umbilical cord blood). Figure 1(A) describes the actual treatment plan:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

According to Wagner, all patients reached complete HSC835 myeloid chimerism on day 7, see page 5, 1st ¶. (Reads on claims 5 and 7).  Wagner taught that the cells were treated and expanded ex vivo, prior to transplantation, see Figure 2A, and page 18. (This reads on claim 13).
The cells were expanded in the presence of fludarabine, which is an aryl hydrocarbon of the following formula:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
(RN 21679-14-1, Entered 11-16-1984).
This disclosure reads on claim 13-14. 1, 4, 5, 7, 10-14, 47, 60, 61 and 66.
Regarding claims 15, 17, and 18, and the species of aryl hydrocarbon set forth above, Wagner et al. does not disclose the elected species.  However, this compound is disclosed in the prior art as an aryl hydrocarbon that functions to expand hematopoietic stem cells, see compound (25) of Romero (US 10,351,572 B2).  Romero states that the imidazopyridine and imidazopyrazine compounds of the invention are useful in methods “for expanding hematopoietic stem cells by culturing hematopoietic stem cells in the presence of such agents.” (See col. 1, lines 40-45).
The methods of Wagner et al. include mobilization of hematopoietic stem cells isolated from a donor, see Figure 2D, legend.  The mobilization agent was Neupogen, see page 149. (Reads on claim 61).
The methods of Wagner et al. are disclosed as being useful for the treatment of acute myeloid leukemia, see page 11, 1st full ¶. (Reads on claim 68).
The methods of Wagner et al. also include wherein the cells are HLA matched with the patient, see page 3, and Results section.  (Reads on claim 90).
It would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to have substituted one functional aryl hydrocarbon for another with the expectation of producing the same result, namely for the expansion of hematopoietic stem cells.
See MPEP 2144.06 [R-6], which states that it is obvious to substitute equivalents known in the art as useful for the same purpose.  
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their .
Claims 1, 4, 5, 7, 10-12, 15, 17, 18,  61, 63, 64, 66, 68 and 90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolstra et al. (as applied above) or Wagner et al. in view of Fludarabine and Romero et al. (as applied above) further in view of Scadden et al. (WO2016/164502A1).  
The teachings of Dolstra et al. or Wagner et al. as set forth above are incorporated here.  However, neither Dolstra et al. nor Wagner et al. teach wherein the hematopoietic stem or progenitor cells are mobilized by contacting the cells with a mobilizing amount of a CXCR4 antagonist and/or a CXCR2 agonist as recited in claims 63-64.
The mobilizing agents of Scadden et al. are described in the ¶ bridging pages 19-20: In certain aspects, the mobilizing agent comprises Gro-betaA4. In certain embodiments, the mobilizing agent comprises plerixafor. In certain aspects, the mobilizing agents comprise Gro- beta and plerixafor. In certain aspects, the mobilizing agents comprise Gro-betaA4 and plerixafor. In certain aspects, the mobilizing agent comprises a heparan sulfate inhibitor.
It would have been obvious for the person of ordinary skill in the art to have modified the teachings of Dolstra et al. or Wagner et al. to comprise the use of the mobilizing agents described in Scadden et al. in the design of the instant invention.  One of ordinary skill in the art would have been motivated to make this modification because Scadden et al. teach that the use of these agents help to “condition a subject's tissues in advance of, for example, hematopoietic stem cell transplant and advantageously such compositions and methods do not cause the toxicities that are commonly associated with traditional conditioning methods.” (See Abstract). These agents “enhance or improve engraftment efficiency of transplanted tissues.” (See page 12, lines 14-19).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 











Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANET L EPPS -SMITH/             Primary Examiner, Art Unit 1699